Case 19-10714-JDW        Doc 43   Filed 07/17/19 Entered 07/17/19 09:26:39       Desc Main
                                  Document     Page 1 of 2


_________________________________________________________________________________

                                                SO ORDERED,



                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________

              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

   IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

   CLAYTON CAMPBELL and                                       19-10714-JDW
   DEIDRA CAMPBELL

       AGREED ORDER OVERRULING OBJECTION TO CONFIRMATION

          THIS MATTER came before the Court on the Trustee’s Objection to

   Confirmation (Dkt. #28) and Amended Objection to Confirmation (Dkt. #30).

   The objections have been settled and the agreement of the parties, as expressed

   herein, is hereby approved by the Court.

          IT IS THEREFORE ORDERED AND ADJUDGED, that the Objection to

   Confirmation (Dkt. #28) and the Amended Objection to Confirmation (Dkt. #30)

   shall be and are hereby overruled.

          IT IS FURTHER ORDERED, that on or before July 19, 2019, the Debtors

   shall amend their Chapter 13 to provide that the continuing mortgage payment

   will commence with July 2019, with the arrears through June 2019 being paid

   over the plan term.



                                            1
Case 19-10714-JDW      Doc 43   Filed 07/17/19 Entered 07/17/19 09:26:39                Desc Main
                                Document     Page 2 of 2


          IT IS FURTHER ORDERED, that on or before July 31, 2019, the Trustee

   shall receive from the Debtors guaranteed funds in the amount of $3,100.00.

          IT IS FURTHER ORDERED, that on or before August 20, 2019, the Trustee

   shall receive from the Debtors guaranteed funds in the amount of $1,217.00.

   Such funds are in addition to the regular plan payment due in August 2019

   which must also be remitted as required.

          IT IS FURTHER ORDERED, that the failure of the Debtors to comply with

   any of the terms of this order shall result in the dismissal of this case with the

   necessity of further notice or hearing.

                                ### END OF ORDER ###


   AGREED & APPROVED:

   /s/ W. Jeffrey Collier
   W. JEFFREY COLLIER – MSB#10645
   ATTORNEY FOR TRUSTEE

   /s/ Robert Lomenick
   ROBERT LOMENICK
   ATTORNEY FOR DEBTORS




                                                                     Prepared by:
                                                                     W. Jeffrey Collier, Esq.
                                                                     Attorney for Trustee
                                                                     6360 I-55 N, Suite 140
                                                                     Jackson, Miss. 39211
                                                                     (601) 355-6661
                                                                     ssmith@barkley13.com
                                                                     MSB No. 10645



                                             2
